                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     NATHALIE THUY VAN,                                 Case No. 17-cv-06329-EJD (SVK)
                                   8                    Plaintiff,
                                                                                            ORDER REGARDING DEFENDANT’S
                                   9             v.                                         OCTOBER 29, 2018 DISCOVERY
                                                                                            LETTER
                                  10     BLACK ANGUS STEAKHOUSES, LLC,
                                                                                            Re: Dkt. No. 80, 82
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Defendant Black Angus Steakhouses, LLC’s October 29, 2018

                                  14   discovery letter regarding Defendant’s subpoena to Kaiser Permanente (“Kaiser”), seeking

                                  15   Plaintiff Nathalie Thuy Van’s psychiatric treatment records. ECF 80. Plaintiff filed a response,

                                  16   opposing Defendant’s motion to compel on November 2, 2018. ECF 82. The Court notes that it

                                  17   inadvertently set the deadline for Plaintiff’s response on November 1, 2018, instead of November

                                  18   5, 2018, and the Court appreciates Plaintiff’s efforts to promptly file her response to Defendant’s

                                  19   motion.

                                  20          Defendant served a subpoena on Kaiser on July 24, 2018, seeking medical and psychiatric

                                  21   treatment records from the Kaiser facilities that Plaintiff disclosed during her second session of

                                  22   deposition. ECF 80 at 3 (citing ECF 80, Ex. 1). Defendant asserts that it served two more sets of

                                  23   subpoenas on Kaiser after Kaiser twice responded that responsive documents existed, but

                                  24   Defendant needed to serve Kaiser at a different address to obtain them. Id. Defendant served the

                                  25   third set of subpoenas on Kaiser on August 29, 2018, within the August 31, 2018, discovery

                                  26   cutoff. Id. (citing ECF 80, Ex. 5). Kaiser produced limited responsive records on September 18,

                                  27   2018, and indicated that additional records existed regarding Plaintiff’s psychiatric care. Id.

                                  28   Kaiser refused to produce those additional records without Plaintiff’s authorization. Id.
                                   1   Defendant then requested that Plaintiff execute the authorization on September 21, 2018. Id.

                                   2   Plaintiff refused on the grounds that the discovery cutoff had passed. Id. According to Defendant,

                                   3   Plaintiff never objected to the production of her psychiatric records on any grounds other than the

                                   4   discovery cutoff. Id. And Plaintiff’s response likewise only sets forth objections based on the

                                   5   timeliness of Defendant’s motion. See ECF 82. Defendant’s counsel asserts that they

                                   6   unsuccessfully attempted to meet and confer with Plaintiff regarding the medical records

                                   7   authorization and this discovery dispute. ECF 80 at 3–5.

                                   8           Defendant seeks an order: (1) extending the discovery cutoff to December 1, 2018, as to

                                   9   Defendant’s subpoenas to Kaiser, (2) extending the discovery motion cutoff to December 15,

                                  10   2018, as to Defendant's subpoenas to Kaiser, (3) compelling either Kaiser to produce the

                                  11   additional responsive psychiatric records and/or that Plaintiff to provide Defendant’s counsel with

                                  12   a signed written authorization for release of the psychiatric records withheld by Kaiser and (4)
Northern District of California
 United States District Court




                                  13   granting any potential experts designated by Defendant leave to amend their expert report to the

                                  14   extent that Defendant discovers additional information in the psychiatric records. Id. at 4.

                                  15           Pursuant to Civil Local Rule 7-1(b), the Court finds this matter suitable for disposition

                                  16   without oral argument and rules as follows.

                                  17      I.      THE TIMELINESS OF DEFENDANT’S MOTION TO COMPEL

                                  18           Plaintiff’s response challenges the timeliness of Defendant’s motion to compel on three

                                  19   grounds: (1) the August 31, 2018 discovery cutoff has passed, (2) Defendant’s failure to serve

                                  20   Kaiser at the right address does not warrant an extension of the discovery deadline, (3) Local Civil

                                  21   Rule 37-3 requires that motions to compel discovery be filed within seven days of the after the

                                  22   discovery cut-off and (4) Defendant should have served all requests for production of should on or

                                  23   about July 30, 2018, to allow sufficient time to respond under Fed. R. Civ. P. 34(b)(2). ECF 82 at

                                  24   1–3.

                                  25           The Court finds that Defendant unreasonably delayed in bringing this motion to compel,

                                  26   and as result, the Court finds Defendant’s motion to compel untimely. First, Defendant failed to

                                  27   bring this motion to compel within seven days after the close of discovery as permitted by the

                                  28   Local Civil Rules and this Court’s Standing Order. Second, although Defendant originally sought
                                                                                         2
                                   1   production of Plaintiff’s medical records from Kaiser on July 24, 2018, Defendant fails to

                                   2   adequately explain what caused Defendant’s failure to subpoena Kaiser at its proper address.

                                   3   Defendant’s motion does not cite evidence from Kaiser showing that Kaiser mislead Defendant or

                                   4   otherwise explain the source of Defendant’s confusion. Third and most concerning to the Court,

                                   5   Defendant unreasonably delayed in filing this motion to compel once Plaintiff made known her

                                   6   position. Kaiser informed Defendant on September 18, 2018, that it needed Plaintiff’s

                                   7   authorization or a court order to produce additional documents. 1 ECF 80, Ex. 6. Defendant then

                                   8   requested Plaintiff’s authorization on September 21, 2018. Defendant argues that Plaintiff delayed

                                   9   before finally refusing to provide her authorization. ECF 80 at 3. However, Plaintiff responded

                                  10   on September 28, 2018, and refused to provide her authorization. ECF 82-1, Ex. 7. Plaintiff again

                                  11   refused on October 7, 2018. Id. Defendant delayed a month from Plaintiff’s initial refusal and

                                  12   over three weeks from Plaintiff’s second refusal to bring this instant motion. The Court
Northern District of California
 United States District Court




                                  13   acknowledges that some of this time was spent pursuing additional meet and confer efforts (ECF

                                  14   80 at 4–5), but given that discovery closed over two months ago, Defendant’s efforts lacked the

                                  15   necessary urgency. Finally, the November 1, 2018, deadline for opening expert reports has

                                  16   passed. ECF 21. Accordingly, the Court DENIES Defendant’s motion to compel as untimely.

                                  17       II.      CONCLUSION

                                  18             For the reasons stated above, the Court finds that Defendant’s motion is untimely and

                                  19   DENIES Defendant’s motion to compel.

                                  20             SO ORDERED.

                                  21   Dated: November 5, 2018

                                  22

                                  23
                                                                                                     SUSAN VAN KEULEN
                                  24                                                                 United States Magistrate Judge
                                  25

                                  26   1
                                        Defendant asserts that Kaiser did not respond until September 18, 2018; however, the Court
                                  27   notes that Kaiser’s response (ECF 80, Ex. 6) is dated August 30, 2018. Further, Defendant should
                                       have been aware from the outset that Plaintiff’s authorization for the release of medical records
                                  28   would be required. Kaiser’s second response also states that a “special court order or specific
                                       written authorization” is required for inpatient psychiatric treatment records. ECF 80, Ex. 4.
                                                                                          3
